21 F.3d 432NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Frankie Levi COLE, Appellant,v.Corporal KIEM;  Linda Leonard; Deborah Simonds;  WilburNewell; Robert Houston;  Melvin Rouf, ActingUnit-Manager;  Lt. Ted Geilenkirchen;Tom Stock;  John Eggars, Appellees.
No. 93-3606.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 19, 1994.Filed:  April 28, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Frankie Levi Cole, a Nebraska inmate, appeals the district court's1 dismissal of his 42 U.S.C Sec. 1983 action.  Having carefully reviewed the record, we are convinced that no error of fact or law appears.  Accordingly, we affirm the district court's judgment.  See 8th Cir.  R. 47B.



1
 The Honorable Lyle E. Strom, Chief Judge, United States District Court for the District Court of Nebraska, adopting the report and recommendations of the Honorable David L. Piester, United States Magistrate Judge for the District Court of Nebraska